Exhibit 10.4

 

Execution Copy

 

RETENTION AGREEMENT

 

This Retention Agreement (the “Agreement”) is made as of the 17th day of
January, 2006, by and between Earle M. Jorgensen Company, a Delaware corporation
(the “Company”), and William S. Johnson (the “Executive”).

 

WHEREAS, the Executive is the Company’s Vice President, Chief Financial Officer
and Secretary;

 

WHEREAS, pursuant to the terms of the Agreement and Plan of Merger (the “Merger
Agreement”), dated as of January 17, 2006, by and among the Company, Reliance
Steel & Aluminum Co., a California corporation (“Reliance”), and RSAC
Acquisition Corp., a Delaware corporation and wholly owned subsidiary of
Reliance (“Merger Sub”), Reliance will acquire all of the issued and outstanding
common stock of the Company and has agreed to merge the Company with and into
Merger Sub, and Merger Sub will be the surviving corporation (the term Company
includes the surviving corporation after the effective time of the Merger) of
such merger (the “Merger”);

 

WHEREAS, the Executive possesses an intimate knowledge of the business, finances
and affairs of the Company, its policies, methods, personnel and opportunities,
and has made valuable contributions to the productivity and profitability of the
Company;

 

WHEREAS, the Company desires to assure itself of the Executive’s continued
employment by the Company during the Merger and to incentivize the Executive to
continue his employment with the Company on the terms herein provided and,
thereafter, to compensate him for his efforts; and

 

WHEREAS, the Executive is desirous of committing himself to serve the Company on
the terms herein provided.

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein contained, the Executive and the
Company hereby agree as follows:

 

1. Employment; Term.

 

(a) Employment. The Company hereby agrees to employ the Executive, and the
Executive hereby agrees to serve, subject to the provisions of this Agreement,
as the Vice President and Chief Financial Officer of the Company, effective as
of the Effective Date (as defined in Section 1(b)). Unless the Company in its
sole discretion determines otherwise, this Agreement shall be terminated and
thereafter be of no effect if and when the Merger Agreement is terminated. The
Executive’s duties and responsibilities have included those ordinarily performed
by the chief financial officer of a publicly-traded corporation, including,
without limitation, direct responsibility for (i) the Company’s accounting
systems, cash management, operational budgeting and financial reporting,
(ii) supervision and direction of the Company’s financial staff,
(iii) preparation of financial statements, (iv) preparation and coordination
with outside professional advisors of all regulatory filings, including those
required by the rules and regulations of the Securities and Exchange Commission
and the New York Stock Exchange, (v) interfacing with the Company’s auditors,
(vi) coordination of the Company’s compliance



--------------------------------------------------------------------------------

with all of the requirements of the Sarbanes-Oxley Act of 2002, (vii) the
administrative and financial management of the Company’s property and business
and (viii) working with other senior officers of the Company to improve the
overall business operations, assess economic opportunities, evaluate the
Company’s overall corporate structure and recommend improvements to the
Company’s Board of Directors, (ix) interfacing with the Company’s lenders in
connection with the Company’s financing arrangements and (x) interfacing with
the Company’s investor relations advisors and investment analysts in connection
with disclosures to the public. The Executive shall continue to perform such
duties to the extent necessary and appropriate after the Effective Date and
shall perform such other duties and have such other responsibilities that are
from time to time assigned by the Chief Executive Officer, President and the
Chief Operating Officer of the Company and/or the Board of Directors of the
Company. The executive’s permanent base of operations shall be at the corporate
headquarters offices of the Company in Lynwood, California, unless changed by
mutual agreement, although the Executive shall render services at such other
sites as necessary from time to time to properly perform his duties. The
Executive agrees to devote all of his business time, attention and energies to
the performance of duties assigned to him hereunder, and to perform such duties
faithfully, diligently and to the best of his abilities and subject to such
laws, rules, regulations and policies from time to time applicable to the
Company’s employees. The Executive agrees to refrain from engaging in any
activity that does, will or could reasonably be deemed to conflict with the best
interests of the Company. Upon consummation of the Merger, the Executive shall
perform such other duties and have such other responsibilities of a similar
nature with respect to Reliance that are from time to time assigned by the Chief
Executive Officer, the Chief Operating Officer or the Chief Financial Officer of
Reliance and/or the Board of Directors of Reliance.

 

(b) Term. The period of employment under this Agreement (the “Employment Term”)
shall commence as of the date hereof (the “Effective Date”), and shall continue
until the earlier of (i) the third (3rd) anniversary of the Effective Date or
(ii) the Termination Date. There shall be no extension of this Agreement other
than by written instrument executed by the parties hereto.

 

2. Compensation; Benefits; Bonus Payments.

 

(a) Salary. The Executive’s base salary (“Salary”) shall be at the annual rate
of $231,783.36, payable in accordance with the Company’s regular payroll
practices.

 

(b) Incentive Bonus Plans. The Executive will be entitled to participate in any
cash or equity incentive bonus plans generally applicable to senior executives
of the Company as such plans are amended from time to time in accordance with
the terms thereof. The Executive’s participation in such plans shall continue in
substantially the same manner, relative to the other senior executives of the
Company, as the Executive has participated in such plans in the past.

 

(c) Benefits and Perquisites. The Executive shall receive all benefits and
perquisites in accordance with the terms and conditions of such benefits plans
and perquisite arrangements maintained from time to time by the Company in
substantially the same manner as the Executive has participated in such plans
and arrangements in the past.

 

(d) Supplemental Retirement Plans and Deferred Compensation Plans. The Executive
shall continue to participate in the Earle M. Jorgensen Retirement Savings Plan,
the



--------------------------------------------------------------------------------

Earle M. Jorgensen 401(a)(17) Supplemental Contribution Plan, as in effect on
the date hereof, and any related plans, on substantially the same terms and
conditions as he has participated in such plans in the past. \

 

(e) Bonus for Six-Month Transition Period. On the six-month anniversary of the
effective time of the Merger, if the Executive is still employed by the Company,
Reliance or any affiliate of Reliance, Executive shall be entitled to a bonus
equal to the difference between the Section 280G Limit Amount (as defined below)
and $625,000, payable in accordance with the Company’s regular payroll
practices. For purposes of this Agreement, the “Section 280G Limit Amount” shall
mean an amount equal to 2.99 times the Executive’s “base amount” as defined in
Section 280G(b)(3) of the Internal Revenue Code of 1986, as amended (the
“Code”).

 

(f) Bonus for Twelve-Month Period. On the twelve-month anniversary of the
effective time of the Merger, if the Executive is still employed by the Company,
Reliance or any affiliate of Reliance, Executive shall be entitled to a bonus of
$200,000, which the parties agree shall constitute reasonable additional
compensation for his services rendered to the Company and Reliance after the
effective time of the Merger.

 

3. Termination. The date on which this Agreement is terminated pursuant to this
Section 3 is the “Termination Date.”

 

(a) The Executive’s employment may be terminated by the Company during the
Employment Term upon the occurrence of one or more of the following dates:

 

(i) the date of the Executive’s death;

 

(ii) the date on which the Executive receives notice of termination from the
Company on account of Disability (as defined in Section 3(b)(ii)); provided
that, if the Executive becomes disabled, he shall receive benefits under the
terms of a Company disability plan which provides, at a minimum, the same
benefits as those provided under the terms of the Company disability plan in
force as of the day prior to the Termination Date; provided, however, that if,
at any time during the Employment Term and while the Executive is receiving such
disability benefits, the Company takes any action which causes the Executive’s
benefits under such plan to decrease in value, then any termination of the
Executive’s employment by the Company under this Section 3(a)(ii) shall be
deemed to be a termination without Cause and the Executive shall become entitled
to all payments and benefits due to the Executive under Sections 4 and 5, as
applicable; provided, further, that, in determining the amount of such payments
and benefits, the Termination Date shall be deemed to be the date of
commencement of disability under this Section 3(a)(ii) and in determining the
payments and benefits due to the Executive, the Company shall be entitled to
credit for the present value as of the Termination Date of all benefits provided
and to be provided to the Executive under the Company’s disability plan;

 

(iii) the date on which the Executive receives notice of termination for Cause
(as defined in Section 3(b)(i)) from the Company; or

 

(iv) the date on which the Executive shall receive notice of termination from
the Company for any other reason.



--------------------------------------------------------------------------------

(b) Definitions.

 

(i) “Cause” shall mean a termination of the Executive’s employment by the
Company or any of its subsidiaries due to (A) conviction of the Executive of any
felony or any act which shall be an offense of moral turpitude, (B) the engaging
by such Executive in intentional serious misconduct which is materially
injurious to the Company or any of its subsidiaries, including, without
limitation, the intentional wrongful disclosure of material secret or
confidential information of the Company or any of its subsidiaries or an
intentional material act of fraud or embezzlement in connection with his duties
or in the course of his employment or (C) the willful misconduct by the
Executive, including insubordination, in respect of the duties or obligations of
the Executive under this Agreement. For the purposes of this Agreement, no act,
or failure to act, on the part of the Executive shall be deemed “intentional”
unless done, or omitted to be done, by the Executive not in good faith and
without reasonable belief that his action or omission was in the best interests
of the Company. Notwithstanding the foregoing, the Executive shall not be deemed
to have been terminated for Cause hereunder unless and until there shall have
been delivered to the Executive a copy of a resolution of the Board of Directors
of the Company finding that in the good faith opinion of the Board of Directors
of the Company the Executive had committed an act set forth above in this
Section 3(b)(i) and specifying the particulars thereof in detail. Nothing herein
shall limit the right of the Executive or his legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees to
contest the validity or propriety of any such determination. Notwithstanding the
foregoing, in the event of any termination for Cause where the underlying events
and the consequences arising therefrom are reasonably amenable to cure by the
Executive, such termination shall only become effective if (I) the Company shall
first (x) give the Executive written notice of such Cause, which notice shall
identify in reasonable detail the manner in which the Company believes that the
Executive has not performed such duties and indicates the steps required to cure
such failure or refusal and (y) afford the opportunity to cure such failure or
refusal, and (II) the Executive shall fail within thirty (30) business days of
receipt of such notice to substantially cure the same.

 

(ii) “Disability” shall mean the Executive’s inability to substantially perform
his duties hereunder for a period of six (6) months as a result of the
Executive’s physical or mental condition, including, without limitation, a
condition entitling him to benefits under any sick pay or disability income
policy or program of the Company. The Executive agrees to submit to such medical
examinations as may be necessary to determine whether a Disability exists,
pursuant to such reasonable requests made by the Company from time to time.

 

(c) At any time after the date of this Agreement, the Executive may terminate
his employment with the Company for “Good Reason” and retain his rights and
benefits provided under Sections 4 and 5. The term “Good Reason” for the
purposes of this Agreement shall mean:

 

(i) without the Executive’s prior written consent, (A) any material reduction in
the Executive’s Salary during the Employment Term, (B) any material reduction in
bonus or incentive compensation received by the Executive relative to the other
senior executives of the Company (based upon the method of calculating bonus or
incentive compensation for the senior executives of the Company for fiscal 2005
or for the fiscal year preceding the year in which the Termination Date occurs),
(C) a termination, material reduction or material adverse alteration of
disability policies or life or disability insurance benefits



--------------------------------------------------------------------------------

maintained for the Executive or any material adverse alteration or reduction of
expense allowances or reimbursement policies, other than a termination,
reduction or alteration affecting all senior executives of the Company and its
subsidiaries or resulting from changes required by, or in reasonable response
to, changes in law affecting such benefits or (D) a material reduction in the
scope or value of the aggregate other benefits to which the Executive was
entitled immediately prior to the Effective Date; any of which of the foregoing
is not remedied within twenty (20) calendar days after receipt by the Company of
written notice from the Executive of such change, reduction, alteration or
termination, as the case may be. Notwithstanding anything in this
Section 3(c)(i) to the contrary, during the Employment Term, the Company will
not (y) unless required by a change in applicable law, reduce or adversely alter
any benefits to be derived by the Executive under the Earle M. Jorgensen Company
Retirement Savings Plan or any supplemental plan in which Executive participates
or (z) unless required by, or in reasonable response to, a change in applicable
law, reduce or adversely alter any other benefits referred to in clause
(C) above that are currently available only to the senior executives of the
Company. If the Company reduces or adversely alters any such benefits referred
to in clause (y) or (z) above because of a change in applicable law or, in the
case of clause (z) only, a reasonable response to a change in applicable law,
the Company will use its best efforts to provide the Executive with equivalent
benefits, provided, however, that the Company shall not be required to provide
equivalent benefits to the extent that the cost to the Company would exceed two
hundred percent (200%) of the cost to the Company of providing the benefits
prior to such change in law. For purposes of this Section 3(c)(i), the term
“material,” when used in reference to any reduction or adverse alteration, means
a reduction or adverse alteration resulting in a reduction by five percent
(5%) or more of the dollar value of the benefits to which such reduction or
adverse alteration applies;

 

(ii) the relocation of the Executive’s principal place of work more than
thirty-five (35) miles from the current location of the Company’s headquarters
in Los Angeles, California or the requirement that the Executive travel away
from his office in the course of discharging his responsibilities or duties
hereunder significantly more (in terms of either consecutive days or aggregate
days in any calendar year) than required of him prior to the Effective Date, in
either case without his prior written consent; or

 

(iii) the Company commits any material breach of this Agreement, unless
consented to in writing in advance by the Executive.

 

(d) Notwithstanding any other provision hereof to the contrary, at any time
during the Employment Term and upon the giving of thirty (30) days prior written
notice, the Executive may terminate his employment hereunder for any reason.

 

(e) A termination by the Company pursuant to Section 3(a) or by the Executive
pursuant to Section 3(d) shall not affect any rights which the Executive may
have pursuant to any other agreement, policy, plan, program or arrangement of
the Company providing benefits to the Executive, which rights shall be governed
by the terms thereof. If the Executive’s employment is terminated under
circumstances in which the Executive is not entitled to any payments or benefits
under Section 4 or 5, the Executive shall have no further obligation or
liability to the Company hereunder or otherwise with respect to his prior
employment by the Company, except that the Executive shall remain liable to the
Company for any amounts loaned



--------------------------------------------------------------------------------

or advanced to the Executive or any damage to the Company resulting from the
Executive’s illegal conduct or conduct referred to in Section 3(c)(i).

 

(f) Any termination by the Company pursuant Section 3(a) or by the Executive
pursuant to Section 3(c) or 3(d) shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice specifying the termination provision in this
Agreement relied upon and setting forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so specified.

 

4. Severance Compensation.

 

(a) If, during the Employment Term the Company terminates the Executive’s
employment pursuant to Section 3(a)(i) or 3(a)(iv), or the Executive terminates
his employment pursuant to Section 3(c) with an effective date prior to the
six-month anniversary of the effective time of the Merger, the Company shall pay
to the Executive the bonus specified in Section 2(e), subject to the Executive’s
execution of a general release of all claims against the Company Group arising
out of or in connection with the Executive’s employment by and with the Company
(as defined in Section 7), substantially in the form attached hereto as Exhibit
A the “Release”), as his sole and exclusive remedy.

 

(b) If during the Employment Term the Company terminates the Executive’s
employment pursuant to Section 3(a)(i) or 3(a)(iv), or the Executive terminates
his employment pursuant to Section 3(c) with an effective date on or after the
six-month anniversary and prior to the twelve-month anniversary of the effective
time of the Merger, the Company shall pay to the Executive a portion of the
bonus specified in Section 2(f) that is equal to the product of the bonus amount
and a fraction the numerator of which is the number of days elapsed from the
effective time of the Merger to and including the date of termination and the
denominator of which is 365, subject to the Executive’s execution of the
Release, as his sole and exclusive remedy.

 

(c) The Company shall have no right of set-off or counterclaim in respect of any
claim, debt or obligation against any payment or benefit to or for the benefit
of the Executive provided for in this Agreement.

 

(d) Without limiting the rights of the Executive at law or in equity, if the
Company fails to make any payment required to be made hereunder on a timely
basis, the Company shall pay interest on the amount thereof on demand at an
annualized rate of interest equal to the product of 1.2 and the then applicable
federal rate determined under Section 1274(d) of the Code.

 

5. Compensation and Benefits During Disability or Upon Termination. Subject to
the Executive’s execution of a general release of all claims against the Company
Group, substantially in the form attached hereto as Exhibit A:

 

(a) During any period that the Executive fails to perform his duties hereunder
as a result of Disability, the Executive shall continue to receive his full
Salary at the rate then in effect, and any incentive awards based on periods of
more than one (1) year shall continue to accrue and to be payable during such
period of Disability until the Executive’s employment is



--------------------------------------------------------------------------------

terminated pursuant to Section 3(a)(ii) (and for any longer period as may be
provided under applicable plans).

 

(b) If the Executive’s employment is terminated for Cause pursuant to
Section 3(a)(iii), or if the Executive terminates his employment pursuant to
Section 3(d), the Company shall pay the Executive on the Termination Date his
full Salary and accrued vacation pay through the Termination Date at the rate in
effect at the time Notice of Termination is given plus any benefits or awards
(including both the cash and stock components) which pursuant to the terms of
any plans have been earned or become payable, but which have not yet been paid
to the Executive (including awards that have been deferred at the Executive’s
request), and shall have no further obligations to the Executive under this
Agreement.

 

Amounts paid pursuant to this Section 5 shall be deemed severance pay and in
lieu of any further Salary, bonus and incentive compensation for periods
subsequent to the Termination Date.

 

6. No Mitigation Required. In the event that this Agreement or the employment of
the Executive by the Company hereunder is terminated, the Executive shall not be
obligated to mitigate his damages or the amount of any payment provided for in
this Agreement by seeking other employment or otherwise.

 

7. Confidential Information. The Executive acknowledges that the information,
observations and data obtained by him during the course of the performance of
his duties under this Agreement concerning the business and affairs of the
Company, its subsidiaries and affiliates (the “Company Group”) are the property
of the Company, including information concerning acquisition opportunities in or
reasonably related to the Company Group’s business or industry of which the
Executive becomes aware prior to or during the Employment Term. Therefore, the
Executive agrees that he will not disclose to any unauthorized person or use for
his own account any such information, observations or data without the written
consent of the Board of Directors of the Company, unless and to the extent that
such information, observations or data (a) becomes generally known to and
available for use by the public other than as a result of the Executive’s acts
or omissions to act or (b) was or becomes available to the Executive on a
nonconfidential basis from a source other than the Company, provided that such
source is not known by the Executive to be bound by a confidentiality obligation
to the Company. Notwithstanding anything to the contrary set forth herein, in
the event that the Executive becomes legally compelled to disclose any of such
information, observations or data, he shall provide the Company with prompt
written notice so that the Company may seek a protective order or other
appropriate remedy or waive compliance with the provisions of this Agreement. In
the event that such protective order or other remedy is not obtained, or that
the Company waives compliance with provisions of this Agreement, the Executive
shall furnish only that portion of such information, observations or data or
take only such action as is legally required by binding order and shall exercise
his best efforts to obtain reliable assurance that confidential treatment shall
be accorded any such information, observations or data so furnished. In any
event, the Executive may disclose any of such information, observations or data
to the extent necessary in connection with any legal action he institutes to
enforce the terms of this Agreement. The Executive agrees to deliver to the
Company at the end of the Employment Term, or at any other time the Company may
request in writing, all memoranda, notes, plans, records, reports and other
documents (and copies thereof) relating to the Business (as defined in
Section 8) of the Company Group



--------------------------------------------------------------------------------

(including, without limitation, all acquisitions prospects, lists and contact
information) which he may then possess or have under his control.

 

8. Non-Compete and Non-Solicitation.

 

(a) The Executive acknowledges and agrees that this Section 8 is a necessary
term and condition of his employment and continued employment and that all
payments and benefits under Sections 4 and 5 are in consideration for and
conditioned upon his compliance with this Section 8.

 

(b) During his employment with the Company and for a period ending on the second
(2nd) anniversary of the Termination Date, including, without limitation,
expiration of this Agreement (the “Non-Compete Period”), the Executive will not
provide services, in any capacity, whether as an employee, consultant,
independent contractor, or otherwise, to any person or entity that provides
products or services that is in the Business of the Company and its
subsidiaries, and their respective successors or assigns; provided, however,
that, if the Company terminates the Executive without Cause pursuant to
Section 3(a)(iv), the Non-Compete Period shall terminate and this Section 8(b)
shall otherwise have no further force and effect. The term “Business” shall mean
the (i) distribution or processing of metal bar and tubular products and
(ii) any other product or service which the Company and its subsidiaries planned
to or did provide during the one (1) year period prior to the termination of the
Executive’s employment.

 

(c) Following a written request by the Executive, the Company shall advise him
in writing no later than thirty (30) calendar days following such request as to
whether, in the exercise of its reasonable discretion, the Company views any
proposed activity contemplated by the Executive as constituting a competing
Business and such written notification shall be binding upon the Company.

 

(d) The Executive acknowledges that, in the event of the termination of
employment with the Company for any reason, the Executive is, and shall be, able
to earn a livelihood without violating the restrictions contained in
Section 8(b).

 

(e) During the Non-Compete Period, the Executive shall not directly, or
indirectly through another entity or otherwise to, induce or attempt to induce
any employee of the Company or its subsidiaries to leave the Company or its
subsidiaries, or in any way interfere with the relationship between the Company
and its subsidiaries and any employee thereof; provided, however, that the
forgoing will not prohibit a general solicitation to the public or general
advertising.

 

(f) During the Non-Compete Period, the Executive shall not directly, or
indirectly through another entity or otherwise induce or attempt to induce any
customer, supplier or other business relation of the Company or its subsidiaries
to cease doing business with the Company or its subsidiaries, or in any way
interfere with the relationship between any such customer, supplier or business
relation and the Company and its subsidiaries.

 

(g) The Executive and the Company agree not to make any derogatory comments
about the other party or any such other party’s subsidiaries or affiliates,
current or former directors, officers or employees or take any action which a
reasonable person would



--------------------------------------------------------------------------------

expect, directly or indirectly, to impair the goodwill or business reputation or
good name of the other party or any such other party’s subsidiaries or
affiliates.

 

(h) Each covenant set forth herein shall be construed to be separate and
distinct from every other covenant set forth herein. In the event that any court
or arbitrator shall declare any of such covenants to be invalid, then the
remaining covenants and obligations shall be deemed independent, divisible and
enforceable. It is further agreed that the inclusion of the covenants as
specified in this Agreement are reasonable and necessary. If any provision of
this Agreement is held to be unenforceable because of the scope of such
provision, the court or arbitrator making such determination shall have the
power to modify the terms of such provision(s) and said provision shall then be
enforceable.

 

(i) The Executive agrees that the conduct of any activities prohibited by this
Agreement will be a breach of his business relationship with the Company and
will result in substantial irreparable injury to the Company, and that the
Company may not be adequately compensated at law for such breach. Accordingly,
the Executive consents to entry of injunctive or other appropriate relief
against him with respect to any such breach or threatened breach, without bond
or security. The Executive also agrees that he shall be enjoined from violating
the provisions of paragraphs (b), (e) and (f) above for an additional period
commensurate with the term of the breach, in the event of a determination by a
court that such provisions have been breached by the Executive.

 

9. Return of Company Property. The Executive agrees that promptly after the
Termination Date, he shall return all property of the Company Group which is
then in or thereafter comes into his possession, including, but not limited to,
documents, contracts, agreements, plans, photographs, books, notes,
electronically stored data and all copies of the foregoing as well as any
automobile or other materials or equipment supplied by the Company to the
Executive.

 

10. Ownership of Company Property, Discoveries, Etc.

 

(a) The Executive shall promptly disclose to the Company or any person
designated by it any and all discoveries, improvements, methods, trade secrets,
formulas, data, programs, flow charts, processes, and other information, data
and any other tangible materials, whether or not subject to patent, trademark,
copyright, trade secret, or mask work protection and whether or not reduced to
practice, which are made, created, authored, conceived, or reduced to practice
by the Executive, either alone or jointly with others, during the period of
employment with the Company which: (i) relate to the actual or anticipated
business, activities, or methods, of the Company Group or (ii) result from or
are suggested by work performed by the Executive for the Company Group (whether
or not made, created, authored, conceived or reduced to practice during normal
working hours or on the premises of the Company) or (iii) result, to any extent,
from use of the Company’s premises or property (collectively, “Inventions”). The
Executive acknowledges that, as between the Executive and the Company, the
Company is to be the sole and exclusive owner of any and all such Inventions.
All such Inventions are to be considered “works made for hire,” and the
Executive hereby disclaims any and all interest in any of such Inventions and
waives any right of attribution, droit morale or similar right therein.



--------------------------------------------------------------------------------

(b) In the event that title to any of the Inventions or any part thereof, does
not, by operation of law, vest in the Company or such Inventions are found not
to be “works made for hire,” the Executive, to the full extent permitted by law,
hereby irrevocably assigns to the Company, without further consideration, all
right, title and interest the Executive may acquire throughout the universe and
in perpetuity, in all such Inventions and all copies of them, in whatever medium
fixed or embodied, and in all records, notes, reports or disks relating thereto
in the Executive’s possession or under his control, including all proprietary
rights therein, the right to modify and create “derivative works” thereof and
the right to register and renew the same.

 

(c) The Executive agrees to assist the Company, at the Company’s request,
whether before or after the termination of employment and however such
termination may occur, in perfecting, registering, maintaining and enforcing, in
any jurisdiction, the Company’s rights in the Inventions by performing all acts
and executing all documents deemed necessary by the Company, including, without
limitation, documents confirming the assignment of such Inventions to the
Company. The Executive will be reimbursed for all out-of-pocket costs incurred
in connection with the foregoing, and, if the Executive’s cooperation is
requested by the Company after the termination of employment, then the Company
will compensate the Executive at a reasonable rate for the time actually spent
by the Executive in rendering such assistance. The Executive hereby irrevocably
appoints the Company to be his attorney-in-fact, in his name and on his behalf
to execute any document and to take any action for the purpose of giving the
Company the full benefit of the assignment provisions set forth in paragraph
(b) above.

 

11. Parachute Payment Adjustments. In the event that any payment to the
Executive, whether due pursuant to this Agreement or otherwise, constitute
“parachute payments” within the meaning of Section 280G of the Code (as
reasonably determined by the Company’s outside auditors and agreed to in writing
by the Executive at the time such payment is due) and, but for this Section 11,
would be subject to the excise tax imposed by Section 4999 of the Code, the
Company shall reduce the aggregate amount of payments due hereunder such that
the present value thereof (as determined under the Code and the applicable
regulations) is equal to 2.99 times the Executive’s “base amount” as defined in
Section 280G(b)(3) of the Code. The parties hereto acknowledge and agree that,
assuming the Executive performs his obligations hereunder, they currently
believe that the consideration payable hereunder should be “reasonable
compensation for personal services to be rendered on or after” and should not
constitute “parachute payments” within the meanings of such terms for the
purpose of the application of Sections 280G and 4999 of the Code and income tax
regulations thereunder.

 

12. Successors; Binding Agreement. This Agreement and all rights of the
Executive hereunder shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. This Agreement shall be
binding upon and enforceable by the Executive against the Company’s successors
and assigns, including, without limitation, any successor by merger or
consolidation or any assignee of a substantial portion of the assets of the
Company.

 

13. Notices. Any notice, demand or request under this Agreement must be in
writing (which may include a facsimile), shall be addressed to the party to be
notified at the address indicated below, or at such other address as such party
may designate by written notice to the other party, and will be deemed to have
been given and received when delivered to the appropriate address. All
communications shall be sent to the address as set forth below or at



--------------------------------------------------------------------------------

such other address as such party may designate by ten (10) days advance written
notice to the other party hereto:

 

If to the Executive:

 

William S. Johnson

744 Via Lido Soud

Newport Beach, California 92663

 

If to the Company:

 

Earle M. Jorgensen Company

10650 Alameda Street

Lynwood, California 90262

Attn: R. Neil McCaffery

 

with a copy to

 

Katten Muchin Rosenman LLP

2029 Century Park East, Suite 2600

Los Angeles, California 90067

Attn: Mark A. Conley, Esq.

 

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

 

14. Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and such officer as may be specifically designated by
the Board of Directors of the Company. No waiver by either party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, unless specifically
referred to herein, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of California.

 

15. Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

 

16. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but both of which together will
constitute one and the same instrument.

 

17. Employment Rights. Nothing express or implied in this Agreement shall create
any right or duty on the part of the Company to have the Executive remain in the
employment of the Company.



--------------------------------------------------------------------------------

18. Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or government regulation or ruling.

 

19. Legal Fees and Expenses. It is the intent of the Company that the Executive
not be required to incur the expenses associated with the enforcement of his
rights under this Agreement by litigation or other legal action because the cost
and expense thereof would substantially detract from the benefits intended to be
extended to the Executive hereunder. Accordingly, if it should reasonably appear
to the Executive that the Company has failed to comply with any of its
obligations under the Agreement or in the event that the Company or any other
person takes any action to declare the Agreement void or unenforceable, or
institutes any litigation designed to deny, or to recover from, the Executive
the benefits intended to be provided to the Executive hereunder, the Company
irrevocably authorizes the Executive from time to time to retain counsel of his
choice, at the expense of the Company as hereafter provided, to represent the
Executive in connection with the initiation or defense of any litigation or
other legal action, whether by or against the Company or any director, officer,
stockholder or other person affiliated with the Company, in any jurisdiction.
The Executive shall give the Company prompt written notice of the retention of
counsel under the terms of this Section 19. Notwithstanding any existing or
prior attorney-client relationship between the Company and such counsel, the
Company irrevocably consents to the Executive’s entering into an attorney-client
relationship with such counsel, and in that connection the Company and the
Executive agree that a confidential relationship shall exist between the
Executive and such counsel. The Company shall pay and be solely responsible for
(i) reasonable attorneys’ and related fees and expenses incurred by the
Executive as a result of the Company’s failure to perform this Agreement or any
provision thereof or as a result of the Company or any person contesting the
validity or enforceability of this Agreement or any provision thereof as
aforesaid and (ii) an additional amount which shall, after the imposition of all
income and any excise taxes and interest and penalties thereon, is equal to any
excise tax payable by the Executive under Section 409A of the Code as a result
of the payment by the Company of such fees and expenses.

 

20. References; Interpretations. When a reference is made in this Agreement to a
Section, such reference shall be to a section of this Agreement unless otherwise
indicated. The table of contents and headings contained herein are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Whenever the words “include,” “includes” or “including” are used
in this Agreement, they shall be deemed to be followed by the words “without
limitation.”

 

[The remainder of this page has been left blank intentionally. Signature page
follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Retention Agreement effective
on the date and year first above written.

 

COMPANY:

EARLE M. JORGENSEN COMPANY,

a Delaware corporation

By:

 

/s/ Maurice S. Nelson, Jr.

Title:

 

CEO

 

EXECUTIVE:

/s/ William S. Johnson

William S. Johnson



--------------------------------------------------------------------------------

Exhibit A

 

Form of General Release



--------------------------------------------------------------------------------

GENERAL RELEASE

 

Upon full execution of the Retention Agreement (the “Retention Agreement”) dated
January 17, 2006 by and between Earle M. Jorgensen Company (the “Company”) and
William S. Johnson (the “Employee”), the Employee pursuant to this General
Release (this “Release”) releases and discharges forever the Company and each of
its subsidiaries and affiliates, and each of their respective current and former
directors, officers, boards, administrators, shareholders, employees, attorneys,
agents and representatives, predecessors, successors and assigns (collectively,
the “Company Parties”), any and all as the case may be, of and against all
liabilities, claims, causes of action, charges, complaints, obligations, costs,
losses, damages, injuries, attorneys’ fees and other legal responsibilities, of
any form, any kind and character whatsoever, whether legal, contractual,
statutory or equitable in nature or otherwise, whether known or unknown,
suspected or unsuspected, direct or indirect, absolute, fixed or contingent,
that Employee now owns, holds, has or claims to have, or owned at any time,
held, had or claim to have had or may come to own, hold, have or claim to have
against the Company Parties arising out of any matter or thing done, omitted to
be done or suffered to be done by the Employee, or any of them, prior to and
including the date hereof, specifically including, without limitation, matters
arising out of or in connection with the Employee’s employment by and with the
Company.

 

Pursuant to the terms and conditions of this Release, the Employee hereby
knowingly, voluntarily and expressly waives and relinquishes any and all rights
and benefits that he may have under Section 1542 of the California Civil Code,
or under any similar provision of law of any state or territory of the United
State or any other jurisdiction and under any similar or analogous principle of
common law, relating to his employment by and with the Company. The Employee
expressly understands and acknowledges that Section 1542 of the California Civil
Code provides as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which, if
known by him, must have materially affected his settlement with the debtor.”

 

The Employee further agrees and acknowledges that this waiver of all rights and
similar benefits under such Section 1542 and under any similar statutes of any
other jurisdiction (to the fullest extent that the Employee may lawfully waive
all such rights and benefits with respect to the subject matter of this Release)
are essential and material terms of this Release, without which the
consideration given pursuant to the Retention Agreement by the Company would not
have been given.

 

The Employee represents, warrants and agrees that he has received, or has fair
and ample opportunity to receive, independent legal advice from his attorney
with respect to the advisability of executing this Release. Each of the Employee
and the Company expressly acknowledges and agrees that this Release represents a
release of potential claims and is not, in any respect, nor for any purpose, to
be deemed or construed to be an admission or concession of any liability or
wrongdoing by any of the Company Parties whatsoever or of the existence of any
claim.

 

15



--------------------------------------------------------------------------------

This Release shall be construed and enforced in accordance with, and governed
by, the internal, substantive laws of the State of California. Any lawsuits
filed to enforce any provision of this Release by either the Employee or the
Company shall be filed in the Superior Court for the State of California, County
of Los Angeles.

 

IN WITNESS WHEREOF, the undersigned have caused this Release to be executed as
of                     , 200  .

 

COMPANY:

EARLE M. JORGENSEN COMPANY

By:        

Name:

   

Title:

 

EMPLOYEE:

WILLIAM S. JOHNSON

   